Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive. 
Regarding the rejection under 35 USC 112(b) and claim 26, the rejection is maintained since the claim remains indefinite.  The “object” is defined in claim 26 “blink data from a location tag mounted on an object.” As evidenced therefrom, the location and the object on which the “location tag” is mounted is the object whose location is desired to be known and tracked.  The claim language of claim 26, however, describes “a reference tag mounted at a fixed position on the object” and wherein a reference location is determined using reference blink data from the reference tag.  First of all, the specification does not disclose such an embodiment wherein the object to be located has both a location tag and a reference tag mounted thereon and 
Applicant amends the claims by adding the language “the location tag having a mounted retro reflector and being an active ultrawide band tag.”.  The applicant further argues for patentability on the basis of such, alleging its novelty six years after having filed the application.  
Regarding the rejections over Gelbart (35 USC 102), Solla in view of Salivar (35 USC 103) and Solla in view of either Markendorf or Bonneau (35 USC 103), the applicant argues that prior art does not show a tag that comprises both a retro reflector and an active ultrawide band tag. 
Specifically, applicant alleges that Gelbart et al do not disclose a retro-reflector nor an active UWB transmitter.  While it is agreed that Gelbart et al do not specify an UWB transmitter, the allegation that there is no retro-reflector is contrary to the teachings of Gelbart et al and the applicant fails to provide any evidence to support such. As stated by Gelbart et al (3:54+),
“(i)n operation, tracking systems of the transceivers are used to find the retroreflectors; and after those retroreflectors are found, the transceivers transmit laser beams to the retroreflectors, which partially reflect the laser beams back to the transceivers. By comparing the phase of the laser beam transmitted by each transceiver with the phase of the beam returned to that transceiver, the distance between the transceiver and the associated one of the retroreflectors 24 or 26 can be determined. From this data, and the known locations of the transceivers 18 and 20, the precise locations of the retroreflectors 24 and 26 can be found.”  
Thus, the applicant’s comments are not supported by any evidence, represent the applicant’s opinion, and are contradictory to that which is specifically stated in the reference, as shown above. 
Specifically with respect to the rejections regarding Solla et al in view of Salivar et al, the arguments are moot in light of the newly cited art disclosing the newly added features.
Specifically with respect to the rejections regarding Solla et al in view of Markendorf, the arguments are moot in light of the newly cited art disclosing the newly added features. Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Again the applicant argues that the prior art does not disclose a retroreflector which is contrary to the teachings of Markendorf and thus is not an accurate statement.
Regarding the rejections regarding Solla et al in view of Bonneau, the arguments are moot in light of the withdrawal of the rejection.
Moreover, the applicant alleges that the rejections under 35 USC 103 are improper since they allegedly do not provide a clear articulation of reasons to combine. The arguments are not perusasive and are contrary to that which is set forth in the rejections both previously and currently.
Claim Rejections - 35 USC § 112
Claims 16 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is indefinite since it is unclear what the metes and bounds of “a second location” encompasses.  It is unclear whether this represents a position to which the object has moved after having determined the first position, if the “second location” is simply an iteration of the first determined location, or if this refers to a second and different tag. Thus, the metes and bounds of the claim are not clearly and distinctly defined by the claim language.
Claim 26 is indefinite for failing to clearly and distinctly claim the applicant’s subject matter.  The claim language “receiving reference blink data from a reference tag mounted at a fixed position on the object” lacks clarity with respect to the physical positioning of a “reference tag” on the “object” whose position is being determined.  The specification and original claims disclose positioning a reference tag at a known location on the structure of the system but do not disclose it being positioned on the object whose position is not known and desired to be determined.  Additonally, claim 26 is unclear since the claim fails to clearly set forth what the metes and bounds of “a second location” encompasses.  It is unclear whether this represents a position to which the object has moved after having determined the first position, if the “second location” is simply an iteration of the first determined location, or if this refers to a second and different tag. Thus, the metes and bounds of the claim are not clearly and distinctly defined by the claim language and do not set forth subject matter which the applicant regards as the invention.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 9, 11, 13-17, 21, 25, 26, 27, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Solla et al (20090272803) in view of Salivar et al (7,629,995), Richley et al (6,882,315) and Markendorf (20140320643).
Solla et al teach a sensor network 10, exemplified in FIG. 1 and its description, for managing the location of materials/items 14 (first/second object) with an attached RF sensor 18 (location tag) on a construction site.  The system comprises a plurality of stations 12 (a plurality of receivers) arranged at a construction site wherein each station 12 is associated with a plurality of sensing elements including a radio frequency (RF) sensor reader 15 (receiving blink data to determine distance information) and an optical sensor exemplified as a position-controllable camera 30, preferably housed in the same component.  Additionally, each station is in wired or wireless communication with a central hub 20 including a processor 26 (receiver hub). The computer 20 may be programmed to track the movement of items 14 as the status or location of RF sensor 18 changes, the computer may cause an alert to be activated if an item 14 is moved, or moved over a geofence [0019].  Computer 20 may be programmed to direct optical sensor/camera 30 toward a specific RF sensor 18 based upon the information measured by the RF sensors [0013]-[0014]. Each item 14 to be tracked or located has a unique tag 18. As Solla et al disclose the use of two or more stations determining respective ranges or curves (TDOA information), it is inherent that the location encompasses an area, e.g. at the intersection of two/three circles.  Sensor network 10 is allowed to self-configure to detect the position of each RF sensor reader 15 [0017]/[0018].  RF sensor readers 15 are used to detect the unique identifier 
Solla et al differ from the claimed subject matter since the PTZ camera associated with each optical sensor, while automatically panning toward the location of the RF sensor(s) 18 used for tracking one of the objects by controlling the aiming point of the camera to capture an image, is not specified as including a laser range finder for determining laser range data to determine a sensor 18 location. Furthermore, the object with the location tag is not specified as incorporating a retroreflector and an active UWB transmitter.
Salivar et al disclose an image capture system, applicable for surveillance for security or military purposes, that includes an immersive view camera system 10 that locates an area via a wide field of view and a PTZ camera system 20 that provides a narrow field of view.  The PTZ camera system 20 may comprise a plurality of cameras (5:33+).  Furthermore, the system may comprise one or more lasers 34 wherein the laser may be oriented such that it is aligned with the PTZ line of sight (6:52+); thus, Salivar et al teach the conventionality of incorporating a laser with the PTZ camera. Upon detection of an object with the immersive view, i.e. representing a location area, the PTZ is controlled to aim in the direction of the object (7:39+, 8:18+). Salivar et al also disclose the conventionality of the use of the laser as a laser range finder (11:17+,13:33+); one of ordinary skill in the art of positioning would know that each such intended use of the laser provides positioning information in the form of a distance or a distance/angle.  Knowing the 
Richley et al, previously of record, show the conventionality of an RF object location system and method which uses ultra-wideband signals between an active tag transmitter 103 (as well as a reference transmitter 104 of known location) and a plurality of receiving stations 100, exemplified in FIG. 1 and its associated description.  Thus, Richley et al show the conventionality of using an active UWB transmitter in an RF tag for the advantageous and predictable reasons of determining a location of the RF tag, and more particularly to locating a large number of tags on a nearly continuous basis (7:42+, 9:8+). 
Markendorf discloses a system and method for determining the position of an instrument 80 (object) on which there is a retroreflector 81 using a plurality of laser rangefinders/trackers 10, 11 which use laser beams 21, 17 to determine the distance to the target 81.  Each of the laser trackers includes an image acquisition unit (e.g. cameras 24) such that on the basis of each two images of a laser tracker 10, 11, a coarse position, i.e. a tag location area, of the reflector can respectively be determined [0060].  As a function of the direction angles determined by means of the two detectors, a coarse position of the target and/or a coarse distance to the target can then be coarsely determined on the basis of the known relative positioning of the cameras 24, for example, by means of a mathematically geometrical triangle construction [0067].  The determined coarse position or coarse distance can be processed in the laser tracker 12, in particular by means of the control and analysis unit, such that the measuring laser beam can be aligned on the determined coarse position and therefore on the target and after the laser beam has been aligned on the reflector and reflected back thereby (requiring the scanning), a precise distance to the reflector 81 can be determined by means of a fine distance measuring unit in the 
It would have been obvious to one having ordinary skill in the art to modify Solla et al by combining the teachings of Salivar et al thereto by adding laser range finders to each station to aid in locating the object since Salivar et al teach that such is known in the art to use laser range finders in combination with a PTZ camera and since combining prior art elements according to known methods to yield predictable results, i.e. scanning the camera/laser range finder to find a target object’s position, is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  The combination of references thus suggests to a skilled artisan, a system for monitoring target locations 14 comprising a plurality of stations 12 each station including an RF sensor, an optical sensor in the form of a PTZ camera which are known to include a laser range finder, wherein a central processing station 20/26 receives information from the sensors in order to locate the target(s) and aim the cameras to the locations of the target(s).  The process of panning the laser, which is aligned with the camera line of sight meets the scope of searching while the process of laser range finding is well known and conventional and would obviously be scanned until the object reflection was received.  Since Salivar et al describe the determination of the vector, a line of position is determined while the combination of using multiple stations determining multiple lines of position clearly and obviously suggests determining a tag location based on laser range data.  It would have been obvious to the skilled .
Claims 1, 3-7, 9, 11, 13-17, 21, 25, 26, 27, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Solla et al (20090272803) in view of Gelbart et al (5,920,394) and Richley et al (6,882,315).
Solla et al teach the subject matter substantially as claimed as previously set foth above.  Solla et al differ from the claimed subject matter since the PTZ camera associated with each optical sensor, while automatically panning toward the location of the RF sensor(s) 18 used for tracking one of the objects by controlling the aiming point of the camera to capture an image, is not specified as including a laser range finder for determining laser range data to determine a sensor 18 location. Furthermore, the object with the location tag is not specified as incorporating a retroreflector and an active UWB transmitter
Gelbart et al disclose a system and method for monitoring target locations including: a location tag on object/probe 16 having a base 22/tip 30 and comprising retroreflectors 24/26 responsive to laser rangefinders and light beacons for transmitting blink data; a plurality of transceivers 14; and a central unit 12.  The location tag 16 comprises beacons 70, 76 and retroreflectors 24, 26 wherein the beacons transmit blink data (4:66+, 6:16+) used to provide coarse alignment. Each transceiver 14 includes first and second transceivers 18 and 20, which in the operation of the tracking systems of the transceivers, the transceivers transmit laser beams to the retroreflectors, which partially reflect the laser beams back to the transceivers. By comparing the phase of the laser beam transmitted by each transceiver with the phase of the beam returned to that transceiver, the distance between the transceiver and the associated one of the retroreflectors 24 or 26 can be determined. From this data, and the known locations of the transceivers 18 and 20, the precise locations of the retroreflectors 24 and 26 can be found (3:55+).  Each transceiver also is provided with a coarse tracking unit or system 140 to keep laser beam 106 pointed at the appropriate retroreflector as probe 16 is moved around the measuring volume by the operator. In addition, when line-of-sight is lost--that is, when the retroreflector moves to a location at which the laser beam from the transceiver is not received by the retroreflector--or upon starting the optical coordinate measuring machine 10, the tracking unit 140, preferably, quickly reacquires the retroreflector wherever it is and wherever the tracking unit is currently pointing. Because of this latter requirement, a wide scan angle, preferably 180°, on both axes of mirrors 112 and 114 is necessary for the tracking sensor (5:55+).
Richley et al, previously of record, show the conventionality of an RF object location system and method which uses ultra-wideband signals between an active tag transmitter 103 (as well as a reference transmitter 104 of known location) and a plurality of receiving stations 100, exemplified in FIG. 1 and its associated description.  Thus, Richley et al show the conventionality of using an active UWB transmitter in an RF tag for the advantageous and predictable reasons of determining a location of the RF tag, and more particularly to locating a large number of tags on a nearly continuous basis (7:42+, 9:8+).
It would have been obvious to one having ordinary skill in the art to modify Solla et al by combining the teachings of Gelbart et al thereto by adding laser range finders to each station to aid in locating the object since Gelbart et al teach that such is known in the art to use laser range finders in combination-type location tags (i.e. coarse and fine) and since combining prior art elements according to known methods to yield predictable results, i.e. scanning the laser range finder to find a target object’s position, is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  It would have been obvious to the skilled artisan to further modify Solla et al by substituting the generally defined RF sensor 18 transmitting an RF signal with an UWB transmitter in view of the teachings of Richley et al who teach the conventionality of such in object location systems and methods for the advantageous reasons set forth therein including accurate radio positioning on a continuous basis for numerous RF tags/objects using sequential bursts. The dependent claims are further shown and/or are obvious to the artisan in light of the combined teachings of the prior art, particularly in light of the applicant’s dependence on the subject matter defined in the independent claims for patentability. Previous Office Actions are incorporated herein for providing additional teachings of the combination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646